EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Aaron Wininger. Reg. # 45,229, on 08/17/2021.

Pursuant to MPEP 606.01, the title had been changed to read:
--DISTRIBUTED SEMAPHORE WITH A DIFFERENT KEYS TO REDUCE CONTENTION FOR DYNAMIC RESERVATION OF DISK SPACE--

This listing of claims will replace all prior versions of claims:
1. 	(Currently Amended) A method of using a distributed semaphore having a variable that provides access to reserve a disk space for a first job of a plurality of jobs running on a node within a cluster
determining a number of a plurality of semaphores corresponding to the distributed semaphore based on a number of contention fails associated with the plurality of jobs and a total amount of the disk space within the cluster;	identifying [[a]]the first job to be executed using [[a]]the node within [[a]]the cluster;the plurality of semaphores for reserving the disk space, the initial semaphore comprising a greatest amount of reservable disk space compared to a remaining plurality of semaphores, each semaphore in the plurality of semaphores being accessible with a different key to reduce contention;	reserving a first portion of the amount of disk space based on the initial semaphore;	detecting that the first portion of the amount of reservable disk space is less than the amount of disk space to be allocated to the first job;	identifying a subset of semaphores in the remaining plurality of semaphores in response to detecting that the first portion of the amount of reservable disk space is less than the amount of disk space to be allocated to the first job;	ranking the subset of semaphores based on an amount of reservable disk space per each semaphore from the remaining plurality of semaphores;	identifying a second semaphore of the subset of semaphores based on the rankingto a chunk size of a second job that directly maps to the second semaphore as an initial semaphore;	confirming, prior to executing the first job,  that a full amount of disk space to be allocated to the first job has been sufficiently reserved using the plurality of that causes a snapshot of a virtual machine to be stored using at least a portion of the amount of disk space allocated to the first job.

2.	(Canceled)  

3.	(Currently Amended) The method of claim 1, wherein[[:]] the plurality of semaphores comprises a first number of semaphores[[;]], and wherein the identifying the initial semaphore [[of]]from the plurality of semaphores includes identifying the initial semaphore based on a job identifier for the first job among the first number of semaphores.

4.	(Previously Presented) The method of claim 1, further comprising:	 detecting a reserved amount of disk space is pending for more than a threshold period of time; and	executing a cleanup job to set a variable associated with the reserved amount of disk space into an unreserved state.

5.	(Currently Amended) The method of claim 1, further comprising:	  determining a reserved chunk size for the second semaphore; andto the reserved chunk size unreserved.

6.	(Currently Amended) The method of claim 1, further comprising:	acquiring an initial semaphore mapping associated with the first job; and 
identifying the initial semaphore using the initial semaphore mapping.

7.	(Original) The method of claim 1, further comprising:	  storing data generated by the first job using at least a portion of the amount of disk space allocated to the first job.

8.	(Currently Amended) The method of claim 7, wherein[[:]] the first job corresponds with consolidating two or more snapshots of a virtual machine[[;]], and wherein the storing data generated by the first job includes storing the two or more snapshots of the virtual machine using the at least the portion of the amount of disk space allocated to the first job.

9.	(Currently Amended) The method of claim 1, wherein[[;]] the plurality of semaphores comprises a distributed semaphore that is stored using a distributed key-value store.



11.	(Currently Amended) A method of using a distributed semaphore having a variable that provides access to reserve a disk space for a first job of a plurality of jobs running on a data storage node a node within a cluster
determining a number of a plurality of semaphores corresponding to the distributed semaphore based on a number of contention fails associated with the plurality of jobs and a total amount of the disk space within the cluster;	determining that [[a]]the first job to be [[run]]executed using the node that requires a first amount of a cluster resource during execution of the first job;	identifying an initial semaphore from [[a]]the plurality of semaphores corresponding [[with]]to the distributed semaphore, the plurality of semaphores comprises a first number of semaphores, the identifying the initial semaphore  including identifying the initial semaphore based on a job identifier for the first job among the first number of semaphores, the initial semaphore comprising a greatest amount of reservable disk space compared to a remaining plurality of semaphores, each semaphore in the plurality of semaphores being accessible with a different key to reduce contention;	reserving a first portion of the first amount of the cluster resource based on cluster resource required by the first job during execution;	identifying a subset of semaphores in the remaining plurality of semaphores;	ranking the subset of semaphores based on an amount of the cluster resource available for reservation per each semaphore from the remaining plurality of semaphores;	identifying a second semaphore of the subset of semaphores based on the rankingto a chunk size of a second job that directly maps to the second semaphore as an initial semaphore;	 confirming, prior to executing the first job, that a full amount of the cluster resource required by the first job has been sufficiently reserved using the plurality of semaphores;	allocating the first amount of the cluster resource to the first job accordingly;	executing the first job using the node that causes a snapshot of a virtual machine to be stored using at least a portion of the first amount of the cluster resource allocated to the first job; andnode 

12.	(Currently Amended) The method of claim 11, wherein[[:]] the first amount of the cluster resource comprises a first amount of disk space required by the first job during execution of the first job.

13.	(Original)  The method of claim 11, further comprising:	  determining a number of contention fails associated with prior jobs that failed to access the distributed semaphore during a particular period of time; and	  determining the first number of semaphores based on the number of contention fails.

14.	(Original)  The method of claim 11, further comprising:	  determining a total amount of disk space for the node 

15.	(Previously Presented) The method of claim 11, further comprising:	detecting a reserved amount of disk space is pending for more than a threshold period of time; and

16.	(Currently Amended) The method of claim 11, further comprising:	  determining a reserved chunk size for the second semaphore; and	  the reserving the second portion of the first amount of the cluster resource using the second semaphore includes reserving disk space from the second semaphore such that the second semaphore retains other disk space corresponding [[with]]to the reserved chunk size unreserved.

17.	(Currently Amended) A data management system of using a distributed semaphore having a variable that provides access to reserve a disk space for a first job of a plurality of jobs running on a node within a cluster, comprising:
a processor and executable instructions accessible on a computer-readable medium that, when executed, cause the processor to perform operations comprising: 
determining a number of a plurality of semaphores corresponding to the distributed semaphore based on a number of contention fails associated with the plurality of jobs and a total amount of the disk space within the cluster; 
identifying [[a]]the first job to be executed using [[a]]the node within [[a]the clusterthat requires an amount of disk space to be allocated to the first job;
ing an initial semaphore from the plurality of semaphores for reserving the disk space;
 reserving a first portion of the amount of disk space from the initial semaphore, the initial semaphore comprising a greatest amount of reservable disk space compared to [[a]] remaining plurality of semaphores , each semaphore in the plurality of semaphores being accessible with a different key to reduce contention;	detecting that the first portion of the amount of disk space is less than the amount of disk space required by the first job;
identifying a subset of semaphores in the remaining plurality of semaphores;
ranking the  of semaphores based on an amount of reservable disk space per each semaphore from the remaining plurality of semaphores;
identifying a second semaphore of the subset of semaphores based on the ranking;
partially reserving a second portion of the amount of disk space from the second semaphore[[,]] to leave an unreserved portion of the second semaphore corresponding [[with]]to a chunk size of a second job that directly maps to the second semaphore as an initial semaphore; [[and]]	confirming, prior to executing the first job, that a full amount of disk space required by the first job has been sufficiently reserved using the distributed semaphore;
causing the amount of disk space required by the first job to be allocated to the first job; and 
causing the first job to be executed on the node subsequent to allocation of the amount of disk space to the first jobcauses a snapshot of a virtual machine to be stored using at least a portion of the amount of disk space allocated to the first job.

18.	(Currently Amended) The data management system of claim 17, wherein[[:]] the plurality of semaphores comprises a first number of semaphores[[;]], and the operations further comprise: 
identifying the initial semaphore based on a job identifier for the first job among the first number of semaphores.

19.	(Canceled)  

20.	(Currently Amended) The data management system of claim 17, the operations further comprise: 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195